Jordan, Presiding Judge.
The State has filed a motion to dismiss this appeal. The notice of appeal, which designates a transcript for inclusion in the record, was filed in the trial court on March 26, 1970. The transcript was filed on July 18, 1970, and there is no order extending the time for filing beyond the initial 30-day period allowed by law. A failure to comply with the requirements of the Appellate Practice Act in this respect (Ga. L. 1965, pp. 18, 21, 26; Code Ann. §§ 6-804, 6-806) subjects an appeal to dismissal. Fahrig v. Garrett, 224 Ga. 817, 818 (165 SE2d 126); Dowling v. State, 120 Ga. App. 810 (172 SE2d 190); Fowler v. State, 226 Ga. 646 (177 SE2d 47).

Appeal dismissed.


Eberhardt and Pannell, JJ., concur.